Title: Philip Pendleton Kennedy to James Madison, 22 November 1830
From: Kennedy, Philip Pendleton
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Baltimore.
                                
                                Nov. 22: 1830.
                            
                        
                         
                        I have taken the liberty as you will perceive from the package accompanying this letter, to send you a
                            Pamphlet which I published about the 16th of October last, upon the doctrine of Nullification. I directed the Bookseller
                            who had the distributing of it to send you one, which I have just been informed he neglected to do. Whereupon I now
                            inclose you a copy, with the hope that you (the Magnus Apollo, of this doctrine I uphold), will find it interesting enough
                            to yeild you some return for the time and trouble of reading it. yours with esteem
                        
                        
                            
                                Philip Pendleton Kennedy.
                            
                        
                    